Citation Nr: 9935609	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  

This matter originates from a December 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, that denied the veteran's 
application to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
filed a notice of disagreement with the rating determination 
in September 1995, initiating an appeal to the Board of 
Veterans' Appeals (Board).  In a decision dated in September 
1997, the Board upheld the RO's denial of the claimed 
benefit.  The Board also denied a claim of entitlement to an 
increased (compensable) rating for bilateral hearing loss at 
that time.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in January 1999, the Court granted the joint 
motion of the parties and vacated that part of the Board's 
decision denying the veteran's application to reopen his 
service connection claim.  The Court remanded the matter to 
the Board for further proceedings consistent with Order and 
joint motion.  The Court also dismissed the appeal as to 
remaining issue in accordance with the joint motion, which 
withdrew the increased rating issue from appellate 
consideration.  Copies of the Court's Order and the joint 
motion have been placed in the claims file.  

The Board subsequently afforded the attorney-representative 
the opportunity to submit additional argument and evidence in 
support of the veteran's appeal.  In September 1999, the 
attorney-representative submitted a brief in support of the 
appeal and, in accordance with 38 C.F.R. § 20.1304 (c) 
(1999), waived initial RO consideration of any new evidence.  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The Board denied service connection for post-traumatic 
stress disorder in January 1988 on the basis that there was 
no credible evidence of stressors in service to support the 
diagnosis of post-traumatic stress disorder.  

2.  The evidence added to the record since the Board's 
January 1988 decision is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the service connection claim.  

3.  Although it is not shown that he engaged in direct combat 
with the enemy, the veteran has post-traumatic stress 
disorder as a result of his wartime service in Vietnam.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the January 1988 Board 
decision denying service connection for post-traumatic stress 
disorder is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.304(f) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

It is essentially contended by and on behalf of the veteran 
that he was primarily a cook while serving in Vietnam, he 
served at forward firebases and guarded the perimeter.  He 
claims that he engaged in hand-to-hand combat when his fire 
base was attacked and overrun by the enemy on one occasion, 
was rendered unconscious by an enemy rocket or mortar 
explosion, and accompanied patrols outside the fire base.  

In a decision dated in January 1988, the Board denied service 
connection for post-traumatic stress disorder.  The Board 
found that there was no corroborating objective evidence of a 
stressor in service to support a diagnosis of post-traumatic 
stress disorder.  The Board's decision was final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran subsequently filed an application to reopen his 
claim for service connection for post-traumatic stress 
disorder, and evidence has been received in support of his 
application.  

The evidence of record at the time of the Board's decision in 
January 1988 will be summarized below.  That evidence shows 
that the veteran served in the Army in Vietnam from February 
1971 to January 1972 and that his military occupational 
specialty (MOS) was cook.  His DD-Form-214 shows that he 
received the National Defense Service Medal (NDSM), the 
Vietnam Service Medal (VSM), the Republic of Vietnam Campaign 
Medal with 60 device (RVNCMw/60DEVICE), two Overseas Bars 
((2) O/S BARS), the Army Commendation Medal (ARCOM), and the 
Sharpshooter Qualification Badge (SPS QUAL BADGE).  His 
Enlisted Qualification Record (DA Form 20) shows that he 
served with Headquarters and Headquarters Battery, 3rd 
Battalion, 82nd (Field) Artillery (hereinafter 3/82d Arty), 
from February 13 to 27, 1971, and in the same MOS with B 
Battery, 3/82d Arty, from February 27, 1971, to January 12, 
1972.  The veteran attended one service school for his 
primary MOS and did not have a secondary MOS.  He 
participated in the Vietnam Counteroffensive Phase VII and in 
an unnamed campaign.  He was not wounded in action.  

The service medical records do not reveal complaints or 
findings of psychiatric abnormality, nor do they show that 
the veteran was treated for a concussion.  However, a 
progress note from the Public Health Service dated January 
26, 1972, while the veteran was still on active duty, 
indicates that he had recent exposure to artillery fire in 
Vietnam and that he complained of hearing loss.  The 
impression was traumatic hearing loss.  

Public Health Service treatment reports dated in July 1976 
show that the veteran was treated for injuries sustained in a 
motor vehicle accident that reportedly was a suicide attempt 
or gesture.  He reported that he had feelings of loneliness 
and grief and that he also had marital problems.  He said 
that he was a Vietnam veteran.  Clinically, he was combative, 
and his speech and action were disordered.  The impressions 
were acute/chronic alcoholism and a possible depressive 
episode in a schizoid personality.  When seen in the mental 
hygiene clinic the following day, he was described as 
reluctant but verbal regarding marital problems.  He admitted 
that that was why he used alcohol.  He denied being suicidal 
currently but reported he had been on two previous occasions.  
After a while, the veteran was also verbal on his past, and 
he seemed to feel some depression as he reflected on it.  He 
also spoke about an aunt to whom he was close who had passed 
away five months previously.  Vietnam experiences were not 
mentioned.  

The veteran's initial claim for compensation benefits, 
received in March 1977, did not mention any nervous 
condition.  

In May 1977, the veteran was referred to the Otology Clinic 
of the Public Health Service at Fort Defiance, Arizona, for 
evaluation of hearing loss attributed to noise exposure while 
in service.  The impression was bilateral sensorineural 
hearing loss.  On a VA Ear, Nose and Throat (ENT) examination 
in December 1977, it was reported that the veteran had served 
in combat in Vietnam from 1970 to 1972 and that he was 
subjected to constant acoustic trauma during this period.  He 
reportedly noticed the onset of tinnitus in the left ear 
during his period of combat.  

A letter from a service comrade received in September 1977 
stated that he first met the veteran while both were in 
service at Fort Richardson, Alaska, and that "I knew that 
Leo has sufered [sic] from a severe concussion while he was 
in Vietnam."  

In a rating decision dated in January 1978, service 
connection was granted for tinnitus and for hearing loss on 
the basis of exposure to acoustic trauma in service.  The 
rating decision noted that the veteran "saw combat."  
(Service connection for residuals of a concussion was denied 
at that time.)  

When seen in August 1978, it was reported that an injury in 
Vietnam had led to continually worsening acuity in the 
veteran's left ear and that he also described tinnitus.  On a 
VA ENT examination in December 1978, the veteran was said to 
give the impression of a "poor informant, for some reason, 
because of his uncertainty as to dates and times of arising 
of his symptoms."  It was reported, however, that he 
remembered being exposed to enemy gunfire and of awakening 
sometime subsequently in a hospital.  The examiner reported 
that the audiologist suspected malingering with respect to 
hearing loss in the left ear.  The examiner was of the 
opinion, however, that some impairment was present.  

Public Health Service treatment reports from 1979 show that 
the veteran complained of an old war injury of vague 
etiology.  A "war neurosis" was also noted.  Valium was 
prescribed.  

The veteran's claim for compensation benefits (VA Form 21-
526), received in November 1980, was again devoid of any 
mention of psychiatric disability.  When examined by VA in 
April 1981 for a number of organic complaints, he appeared to 
be introspective but was otherwise psychiatrically normal.  

A VA report of contact dated in November 1981 shows that the 
veteran saw a VA coordinator at the VA-American Indian 
Outreach Program at Window Rock, Arizona.  They discussed the 
"disharmony" in his life.  When asked whether he had ever 
seen a Navajo medicineman, the veteran replied that he had 
seen "a hand trembler - a shamanistic diagnostician, who 
diagnosed his disharmony as related to his time in the enemy 
conflict, being among the dead body [sic], handling skeletons 
and seeing intestine of human scatter [sic] among the fields.  
He does get flash backs o[f] his experience in Vietnam."  
The veteran also reported that he had confided in a 
psychiatrist by the name of Dr. Bergman regarding his 
problems.  

In a November 1981 statement, R. L. Bergman, M.D., stated 
that he treated the veteran "[i]n approximately 1971" in 
outpatient psychotherapy and prescribed medication for him.  
Dr. Bergman said that he was then chief of the Mental Health 
Program of the Navajo area of the Indian Health Service.  At 
that time, the veteran was suffering from severe insomnia, 
panic attacks and impulsive rage.  He said that the veteran 
was having great difficulty in dealing with memories of 
extremely frightening and horrible experiences in Vietnam, 
where he was involved in considerable combat.  Dr. Bergman 
stated:  "It was and is my impression that [the veteran] 
suffered from a traumatic neurosis which is chronic and very 
serious stemming from his experiences in the war.  His 
psychiatric difficulties, which were at times disabling, 
clearly arose from his military experiences."  Dr. Bergman 
said that he also referred the veteran to the psychiatry ward 
of the Gallup Indian Medical Center but that he initially 
refused the referral.  Dr. Bergman believed that the veteran 
ultimately accepted the referral.  

On a VA psychiatric examination in March 1982, the veteran 
complained of headaches and nightmares about the war and 
other things.  He also said that he was depressed and had 
suicidal thoughts.  It was reported that he had displayed 
some tendency to become rather violent and that his degree of 
exposure to the war was unclear.  However, the veteran stated 
that it was rather traumatizing.  On clinical examination, 
his memory for recent and remote events was defective.  The 
examiner reported that the veteran had considerable family 
problems.  When asked, he did not say that he had spontaneous 
thoughts that reminded him of the war.  He was unclear that 
his war experiences were recurring in his mind in a 
spontaneous way.  He displayed poor involvement with his 
environment, which the examiner said could be described as 
detachment and estrangement.  His affect could be described 
as constricted, "but the man is rather withdrawn anyway."  
There was no clear-cut hyperalertness or startle response.  
There was no clear-cut evidence of survivor guilt.  The 
examiner stated that it was difficult to conduct any kind of 
questioning because the veteran would not try to give an 
answer.  It did not appear that he was uncooperative but, 
rather, that he was withdrawn.  There did not appear to be 
hallucinations or delusions.  The diagnostic impression was 
post-traumatic stress disorder.  The examiner noted that this 
had been diagnosed by other physicians and that it would be 
rather difficult to disagree with that diagnosis.  He said 
that this diagnosis was given with the benefit of the doubt 
resolved in the veteran's favor, even though the objective 
evidence was rather doubtful.  He had, in any event, relied 
on the veteran's statements.  

M. E. Zonnis, M.D., said in a letter dated in March 1983 that 
she was chief of the Mental Health Branch of the Navajo Area 
Indian Health Service of the Public Health Service.  She said 
that she had known the veteran for about eight to nine years 
but that her contact with him had been relatively sporadic 
and superficial.  She said that he had never been completely 
open with her and declined her suggestion to undergo an 
electroencephalogram because of fear.  However, it was her 
impression, which was not based on a structured psychiatric 
history or formal mental status examination, that the veteran 
was an impulsive, suspicious, potentially violent man who 
might still be reliving experiences of his Vietnam service.  
He appeared to be very anxious and might suffer from a memory 
defect and have a chronic organic syndrome.  At times, 
however, Dr. Zonnis wondered whether the veteran feigned some 
memory deficit and whether there was some malingering.  She 
had also considered that if this were the case, either 
psychological or organic brain damage might still exist.  She 
felt that a diagnosis could be more properly made if the 
veteran were hospitalized for diagnostic testing.  

In November 1983, the veteran testified before the rating 
board at the RO that he had been trained as a cook in service 
and that he had "been doing a lot of cooking" but that he 
had also been pulling guard duty "when they bring in some 
motor rounds or whatever they call it [sic]."  He indicated 
that he had other duties besides cooking.  This was on a 
small firebase on a hill.  He said that he pulled guard duty 
at night around the perimeter of the hill.  The veteran 
testified that on one occasion, the hill was overrun.  He did 
not really know if there was a lot of combat going on there 
then, but there were "all kinds of things" going on.  There 
were rounds going off in certain places, and he did not know 
where they were coming from.  However, some Vietnamese were 
coming through the bulk wires.  He fired on one or some of 
them.  "How many I hit I don't know."  The bunker that was 
overrun was two down from his.  All he saw was a flash "like 
from a camera."  He thought that he might have lost 
consciousness.  He said that he awakened in a "white place" 
the next day.  He could not say whether it was a hospital.  
He also said that he was afraid of heights and that he stayed 
in the field.  He stated that he was still "a bit jumpy and 
still nervous."  

On VA examination by a board of two psychiatrists in December 
1984, the veteran reported that he had no problems prior to 
entering service.  He stated his primary duty was that of a 
cook in the field and that he had to set up mess halls 
quickly at fire bases, especially at Hill Number 510.  He 
also reported that he performed guard duty and that his unit 
was often under fire by the enemy.  "We also fired on 
them."  This situation made him feel "nervous and very 
jittery."  He said that at age 21 in Vietnam, he engaged in 
substance and alcohol abuse because "these drugs made my 
nerves feel better."  He stated that he had marital troubles 
in 1980 and frightening memories of his Vietnam experiences 
in 1981.  He had become mistrustful, cynical and restless, 
and showed his temper.  He reported that in Vietnam, he was 
under fire often and that he became so panicky that he was 
afraid of heights and, to this day, had acrophobia.  He also 
said that he had nightmares of Vietnam and was detached and 
estranged from his environment.  He had severe insomnia with 
panic attacks and impulsive rage.  The veteran stated that he 
felt as though he were reliving experiences from Vietnam with 
flashbacks of Vietnam.  He said that he was hyperalert to 
explosions or helicopter sounds that reminded him of Vietnam.  
On examination, his memory was impaired for both recent and 
remote events.  The examiners said that the veteran's history 
was unclear as to the degree of exposure to the war.  No 
delusions or hallucinations were mentioned.  The examiners' 
impression was that the veteran had a recognizable stressor 
in that he was at firebases, which would cause stress to 
anyone.  They were of the opinion that the veteran 
reexperienced the trauma, as evidenced by recollections of 
events that recurred.  He dreamed on occasion about events in 
Vietnam.  An exaggerated startle response to helicopter 
sounds or loud explosions was also noted.  He was markedly 
diminished in many of his significant activities of the past, 
and he had a constricted affect.  He felt estrangement from 
others. Occasionally, he had sleep disturbance and complaints 
that were hypochondriacal in origin.  The diagnosis on Axis I 
was post-traumatic stress disorder, chronic and delayed.  No 
diagnosis was entered on Axis II.  

A February 1987 letter from the United States Army and Joint 
Services Environmental Support Group (ESG) is of record.  
(ESG is now known as the United States Armed Services Center 
for Research of Unit Records, or USASCRUR.)  ESG reported 
that it was unable to verify that Hill 510, which the veteran 
had identified as having come under fire and been overrun by 
the enemy, ever came under enemy fire or was overrun by the 
enemy.  ESG had reviewed and enclosed Operational Reports--
Lessons Learned (ORLL's) for the 3/82d Arty, for the periods 
ending April 30, 1971, and October 14, 1971, which covered a 
portion of the veteran's tour of duty in Vietnam with Battery 
B of that unit.  The ORLL's indicate that the veteran served 
with an artillery support unit that had duty that involved 
moving guns among various Landing Zones (LZ's) and hill 
positions, including Hill 510 on April 12, 1971.  The ORLL's 
also show that the veteran's unit provided artillery support 
from Hill 510 on several occasions and that it moved back and 
forth from that location.  For the period from November 1, 
1970, to April 30, 1971, the 3/82d Arty was in direct support 
of the 196th Infantry Brigade, and firing batteries were 
deployed throughout the Brigade's tactical area of 
responsibility (TAOR).  Ammunition expenditure for the 3/82d 
Arty during this period was 88,812.  

The ORLL's state that during the period from May 1 to October 
14, 1971, the 3/82d Arty had the mission of direct support of 
the 196th Infantry Brigade, whose tactical area of interest 
encompassed a major portion of Quang Nam Province.  During 
this period of time, the vast majority of the maneuver unit's 
missions were of the "search and clear" variety designed to 
discover enemy locations, restrict enemy movement, and to 
deny enemy access to the settled areas of the Province.  By 
October 10, 1971, the 3/82d Arty had assumed the additional 
tactical missions of reinforcing and general support 
artillery with the acquisition of operational control of one 
battery of medium artillery and one battery of heavy 
artillery.  "In the course of providing artillery support, 
firing elements of the battalion "displaced" some 26 times 
during the reporting period.  The ORLL's show that Battery B 
moved guns among various LZ's and hill positions, including 
Hill 510.  Ammunition expenditure from May 1 to October 13, 
1971, for the 3/82d Arty was 69,760.  

In March 1987, a VA field examiner conducted an interview 
with the veteran.  The veteran reported that he was a member 
of the Americal Division (23rd Infantry Division) in I Corps 
in Vietnam.  He stated that he was a cook at a firebase that 
was overrun.  He said the firebase was numbered 510.  He 
stated that enemy troops entered the bunker and that hand-to-
hand combat ensued.  He said that he was not sure what unit 
he was with when Hill 510 or Hill 511 was overrun.  He stated 
that it was a small firebase that was moved every month to 
month and a half and that he had to pull guard duty at night.  
He also claimed that he accompanied field units on a few 
nights.  He reported that at night, he heard things and saw 
people moving out of the corner of his eye but that when he 
looked, no one was there.  Heavy drinking was reported 
because of his experiences in Vietnam, and he stated that 
this broke up his marriage.  He also reported that he had 
crazy thoughts that worried him.  The field examiner stated 
the veteran was confused and rambled.  The veteran stated 
that he was knocked out by the concussion from an incoming 
enemy round and woke up in a hospital.  The field examiner 
stated that, based on his experience, there was no reason to 
doubt the veteran's veracity.  

In May 1987, photographs of the veteran taken in Vietnam were 
received.  These essentially showed dead enemy troops, the 
veteran engaged in loading a howitzer, and the veteran with 
fellow soldiers.  

Evidence received since the January 1988 Board decision 
includes duplicates of evidence that was previously 
considered.  VA treatment reports during the 1990's show 
participation in a post-traumatic stress disorder treatment 
program.  In addition, in March 1995, the veteran stated that 
his stress started when he got off choppers in Da Nang and 
they were hit with mortar rounds.  He said that an armored 
personnel carrier was knocked on its side, trapping a medic 
below water in a rice paddy.  The medic was drowning, so the 
veteran cut his leg off to free him, and he lived.  Another 
soldier got his intestines blown away and died.  On another 
occasion, a two- or three-year-old child was booby trapped by 
the Viet Cong.  The parts were scattered all over the place, 
so the veteran could not tell if it was a boy or a girl.  No 
specific names, dates or other information was provided that 
would enable verification of these events.  

In a September 1995 VA Form 9, the veteran reported that the 
first stressful event that happened to him in service was in 
Da Nang, when the soldier next to him was shot on the left 
side of his head as the soldier was yelling for them to move 
out.  In addition, a girl had been booby-trapped.  He did not 
provide specific names, dates, or places that would enable 
these events to be verified, and they are not verified by the 
information from ESG, including the ORLL's considered by the 
Board in January 1988.  

In a statement received in May 1996, the veteran reported 
that he was never a cook in Vietnam.  Rather, he had been 
pulled from that MOS to be a door gunner and to go on patrols 
with the infantry.  He also reported that he was awarded the 
Purple Heart, Bronze Star, and Combat Infantryman Badge.  In 
doing all this, he was shot at, saw blood and guts, and 
killed people.  He did not provide any specific names, dates, 
or places that would enable stressors to be verified, and 
none of them are verified by the ORLL's previously 
considered.  

In May 1996, additional copies of service personnel records 
were received from the National Personnel Records Center.  
They are identical in every respect to those previously 
considered.  

The veteran stated in his June 1996 VA Form 9 that he 
sustained trauma from the explosion of what he assumed was a 
mortar round in service in Vietnam and that the next thing he 
remembered was waking up in a hospital.  He did not provide 
specific names, dates, or places that would enable 
verification, and this information is not verified by the 
ORLL's or service medical records previously considered.  

The veteran submitted a typed narrative that is signed and 
dated in August 1996 and that vaguely describes stressful 
events in service.  He said that when he was at a firebase, 
he pulled a lot of guard duty at night and also helped load 
rounds into artillery pieces during fire missions.  None of 
the stressful events described by the veteran in his 
statement contain specific names, dates, or places that would 
enable them to be verified, and none of them are verified by 
the ORLL's previously considered.  However, some of the 
photographs submitted by the veteran tend to support the 
assertion that he pulled duties outside of his primary MOS 
while stationed at artillery fire bases in I Corps.  

The veteran testified before a hearing officer at the RO in 
October 1996 that he was awarded the Combat Infantryman Badge 
while on a firebase.  He described his firebase as one where 
infantrymen would come into to clean up.  However, on his 
firebase, the cooks were pulled out to do perimeter guard 
duty.  He did not cook; the soldiers ate C-rations.  He saw 
people killed and wounded, but he did not remember the names 
of any individuals with whom he served who were killed or 
wounded in action.  In another unit, he was a helicopter door 
gunner.  He then joined the infantry because he felt it was a 
lot safer out on patrol than being on a firebase.  He joined 
the 196th Infantry Brigade.  He was originally attached to 
the Americal Division when he got to Vietnam.  He had a 
display that showed an airborne pin.  He stated that he had 
had airborne training at Fort Ord.  

At the time of the hearing in October 1996, it was requested 
that a USASCRUR inquiry be conducted in order to verify his 
claimed stressors, especially in view of the history 
reflected in a clinical record from the VA Medical Center, 
Albuquerque, that was submitted at the hearing.  The document 
contained a military history furnished by the veteran.  None 
of the information contained specific names, dates, or places 
that would enable stressors to be verified.  The veteran also 
submitted to the hearing officer a copy of the orders of 
Headquarters, 23rd Infantry Division, dated October 1, 1971, 
awarding him the Army Commendation Medal.  The orders 
indicate that it was awarded for meritorious achievement in 
connection with military operations against a hostile force 
for the period from February 1 to July 31, 1971.  However, 
the orders do not document specific combat exposure.  

In November 1996, the veteran submitted photographs of the 
house where he lives, presumably showing that he lives in 
isolation.  

Analysis

The rating schedule was amended in November 1996 to provide 
that the diagnosis of a mental disorder should conform to the 
provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125(a).  The attorney-representative contends that the 
effect of this amendment with respect to the diagnosis of 
post-traumatic stress disorder is to gauge the sufficiency of 
the stressor by its subjective impact on the claimant.  Thus, 
the attorney-representative argues that VA may not second-
guess an otherwise valid diagnosis of post-traumatic stress 
disorder and is barred from invalidating the diagnosis of a 
mental health professional.  The attorney-representative 
contends that the adoption of the subjective standard for 
diagnosing post-traumatic stress disorder under DSM-IV is a 
liberalizing change in the law and thus sufficient by itself 
to constitute a new claim.  See Routen v. West, 142 F.3d 
1434, 1441-42 (Fed. Cir. 1998).  It is argued that as this 
change occurred during the pendency of the prosecution of the 
veteran's application to reopen, he is entitled to its 
application under the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Board finds, however, that the veteran's application to 
reopen does not in these circumstances constitute a new 
claim.  If anything, the change in the definition of a 
stressor in DSM-IV is akin to the change in an evidentiary 
burden that the Federal Circuit held in Routen did not, by 
itself, constitute new and material evidence to reopen a 
previously and finally denied claim.  142 F.3d at 1440.  The 
claimant, whether under DSM-IV or earlier editions, still had 
to prove that his claimed stressor actually occurred and that 
any current diagnosis of post-traumatic stress disorder was 
attributable to that stressor.  The adequacy of the stressor, 
whether objective or subjective, is a medical judgment and 
part of the diagnosis of post-traumatic stress disorder that 
must always be demonstrated in order for service connection 
to be warranted.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board must accordingly consider whether new and material 
evidence has been submitted to reopen the previously and 
finally denied claim.  The issue of new and material evidence 
must be addressed in the first instance by the Board because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  The Board concludes that the evidence 
submitted since January 1988 is new in that it is not wholly 
cumulative.  After a careful review of the record, the Board 
finds that the evidence is material because when it is 
considered in connection with evidence previously assembled, 
it is so significant that it must be considered in order to 
fairly decide the merits of the service connection claim.  38 
C.F.R. § 3.156(a).  

The veteran's claim has been denied on the basis of the 
absence of corroborating evidence of a verifiable stressor.  
However, the new evidence contains the veteran's statements 
and testimony regarding his claimed stressors.  This evidence 
is presumed credible for purposes of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The veteran is of course competent to 
testify regarding the facts of his wartime stressors.  See 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (just as a 
claimant as a layperson may testify to the physical 
manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).  The 
Board finds that the evidence added to the record since 
January 1988 is new in part and, when considered in 
connection with the evidence previously of record, provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's current psychiatric disability.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  As such, the 
new evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The attorney-representative states that the veteran has 
described at least two stressful events in service.  The 
first was when his base camp on Hill 510 was overrun by the 
enemy; the other was when the veteran witnessed the death of 
a child who was used as a human booby-trap.  The attorney-
representative notes that for purposes of determining whether 
his claim is well grounded, the veteran's account of these 
events must be taken as true.  See King v. Brown, 5 Vet. App. 
19, 21 (1993) (claimant's assertions must be accepted as true 
for purpose of determining whether claim is well grounded, 
except when fact asserted is inherently incredible or beyond 
claimant's competence to assert).  The Board notes that a 
board of two VA psychiatrists has diagnosed post-traumatic 
stress disorder related to stressors sustained in Vietnam.  
The Board further notes that the veteran was assigned to fire 
bases that engaged in combat with the enemy in Vietnam.  
Accordingly, the Board finds that the claim for service 
connection for post-traumatic stress disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  During the pendency of this appeal, 
moreover, the provisions of 38 C.F.R. § 3.304(f) were amended 
to reflect the decision of the Court in Cohen v. Brown.  
Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The joint motion noted that the veteran had testified in 
October 1996 that he had been awarded the Combat Infantryman 
Badge but that the Board had found that there was no service 
department evidence to show this and to make the presumption 
contained in 38 C.F.R. § 3.304(f) applicable.  The Court 
remanded this matter to the Board for the purpose of 
determining whether the veteran engaged in combat with the 
enemy, including whether, as possibly indicated by his 
Enlisted Qualification Record (DA Form 20), he received the 
Combat Infantryman Badge (CIB).  If the veteran engaged in 
combat with the enemy, the Board was to apply any applicable 
presumptions.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d),(f).  

A review of the Enlisted Qualification Record in conjunction 
with the veteran's DD-214 shows that the "CIB" entered on 
the former record was actually a blurred or smudged marking 
that represented the award of "(2) O/S Bars" - two Overseas 
Bars - not the award of the CIB.  The award of two Overseas 
Bars would be consistent with the length of time the veteran 
actually spent in Vietnam.  It is also pertinent to note that 
the record demonstrates that the veteran did not serve in an 
infantry or Special Forces MOS and was not assigned to an 
infantry unit or as an advisor to an infantry unit.  He was 
thus not eligible to receive the CIB.  See Army Regulation 
600-8-22, paragraph 8.6c (1995).  

The ORLL's do not document the specific stressors claimed by 
the veteran and his attorney-representative.  They do not 
show that Hill 510 was overrun, thus precluding any hand-to-
hand combat as claimed by the veteran.  There is no objective 
evidence of a child being booby trapped by the Viet Cong, as 
claimed by the veteran, and this assertion need only be 
accepted if the veteran engaged in combat with the enemy.  
The record is replete, moreover, with references to the 
veteran's defective memory for recent and remote events and 
with possible malingering.  The possibility that the veteran 
has organic brain syndrome, which would be consistent with 
significant alcohol abuse, has also been raised.  The 
statements and testimony rendered by the veteran tend to be 
contradictory and unreliable; many of his more recent 
statements have the flavor of generic "war stories" that 
clearly exaggerate his role while serving in Vietnam.  There 
is no compelling or clear-cut evidence that the veteran 
himself engaged in direct combat with the enemy.  

Yet there is substantial evidence that he was assigned to 
units that did engage the enemy in combat in an area of 
Vietnam - Quang Nam Province in I Corps - where much heavy 
fighting took place.  The sheer number of artillery rounds 
expended by the 3/82d Arty during the veteran's tour of duty, 
and to which the veteran was clearly exposed, signifies heavy 
combat engagement.  There is, moreover, the photographic 
evidence of the veteran helping to load a howitzer and of his 
standing before the bodies of dead enemy soldiers.  It is 
highly unlikely that these bodies were moved to the firebase; 
it is much more likely that they represent enemy casualties 
incurred during an attack on the firebase.  

In addition, there is the highly relevant evidence of Dr. 
Bergman, who indicated that he had treated the veteran at a 
time proximate to his Vietnam service for symptoms consistent 
with a diagnosis of post-traumatic stress disorder.  The 
record shows that the veteran complained of psychiatric 
symptoms consistent with such a diagnosis before post-
traumatic stress disorder was added to the Diagnostic and 
Statistical Manual of Mental Disorders in 1980.  While it 
true that the veteran sustained injury in a post service 
motor vehicle accident and suffered intervening emotional 
trauma, which included marital problems and the loss of a 
close relative, there is little evidence to show that his 
subsequently diagnosed post-traumatic stress disorder was 
occasioned by these intercurrent events.  What the evidence 
indicates is that while the veteran himself probably did not 
directly engage the enemy, he was exposed to a situation in 
which direct engagement of the enemy occurred.  It is 
interesting to note that the RO conceded that the veteran 
"saw combat" when it granted service connection for 
bilateral hearing loss and tinnitus in 1978.  It is also not 
implausible that he pulled perimeter guard duty at firebases 
during his tour in Vietnam.  It is not necessary that the 
claimant corroborate every detail of his personal 
participation in the stressful events alleged; it is 
sufficient if independent evidence of stressful events 
implies his exposure to them.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  

As indicated above, the Board must consider the fact that the 
DSM-IV has changed the standard for what constitutes a 
stressor from an objective to a subjective one.  See Cohen v. 
Brown, 10 Vet. App. at 153 (Nebeker, C.J., concurring) 
(noting the change and stating that a more susceptible 
individual might have post-traumatic stress disorder based on 
exposure to a stressor that would not necessarily have the 
same effect on "almost anyone").  The veteran must be given 
the benefit of the more liberal standard for what constitutes 
a stressor because the criteria were changed during the 
pendency of his appeal.  See Karnas v. Derwinski, 1 Vet. App. 
at 312-13; Cohen v. Brown, 10 Vet. App. at 153.  

It follows that service connection for post-traumatic stress 
disorder must be granted.  The veteran has been accorded the 
benefit of the doubt with respect to the material issue of 
his exposure to stressors while serving with Battery B, 3/82d 
Arty, in Vietnam.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is granted.  

Service connection for post-traumatic stress disorder is 
granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals








